     Case 3:20-cv-01574-DMS-AHG Document 4 Filed 02/02/21 PageID.28 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE LOPEZ MONDRAGON,                               Case No. 3:20-cv-1574-DMS-AHG
     Booking No. 20921587,
12
                                        Plaintiff,       ORDER:
13
                          vs.                            (1) DISMISSING CIVIL ACTION
14
     COUNTY OF SAN DIEGO; WILLIAM                        FOR FAILING TO STATE A CLAIM
15   GORE; UNKNOWN DEPUTIES; S.D.                        PURSUANT TO 28 U.S.C. § 1915(e)(2)
     COUNTY MEDICAL PROVIDERS,                           AND § 1915A(b); AND
16
17                                   Defendants.         (2) DISMISSING FOR FAILING
                                                         TO PROSECUTE IN COMPLIANCE
18
                                                         WITH COURT ORDER
19                                                       REQUIRING AMENDMENT
20
21
22
23         Jose Lopez Mondragon (“Plaintiff”), while housed at the Vista Detention Facility,
24   and proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 on August
25   13, 2020. (See Compl., ECF No. 1.)
26   I.    Procedural History
27         On August 26, 2020, the Court granted Plaintiff leave to proceed in forma pauperis,
28   but dismissed his Complaint for failing to state any claim upon which relief could be
                                                     1
                                                                              3:20-cv-1574-DMS-AHG
     Case 3:20-cv-01574-DMS-AHG Document 4 Filed 02/02/21 PageID.29 Page 2 of 2



1    granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 3.) Plaintiff
2    was advised of his pleading deficiencies and granted leave in which to file an Amended
3    Complaint that fixed them. (Id. at 7-8.)
4          Plaintiff’s Amended Complaint was due on or before October 26, 2020. But to date,
5    Plaintiff has not filed an Amended Complaint, and has not requested an extension of time
6    in which to do so. “The failure of the plaintiff eventually to respond to the court’s
7    ultimatum–either by amending the complaint or by indicating to the court that [he] will not
8    do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park,
9    356 F.3d 1058, 1065 (9th Cir. 2004).
10   II.   Conclusion and Order
11         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
12   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted
13   pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to prosecute
14   pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s August 26, 2020 Order.
15         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
16   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
17   dismissal and close the file.
18         IT IS SO ORDERED.
19   Dated: February 2, 2021
20
21
22
23
24
25
26
27
28
                                                  2
                                                                             3:20-cv-1574-DMS-AHG
